Case 8:20-cv-02602-KKM-AAS Document 20 Filed 04/06/21 Page 1 of 4 PageID 126




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


JUAN C. PINO,

       Plaintiff,

v.                                                         Case No. 8:20-cv-2602-KKM-AAS

DAVID P. FIGUEROA,

       Defendants.
                                                 /
                                            ORDER
       On March 10, 2021, the parties 1 filed a joint motion to substitute Raymond A.

Figueroa, Jr., the personal representative of the estate of David P. Figueroa, for

Defendant David P. Figueroa in this action. Doc. 17. The motion informed the Court

that “[c]ounsel for the defense recently advised the Plaintiff of David P. Figueroa’s

death and the appointment of Raymond A. Figueroa, Jr, as the Personal Representative

of the Estate of David P. Figueroa.” Id. at 1–2. The parties moved for the substitution

of Raymond A. Figueroa under Federal Rule of Civil Procedure 25(a)(1). Id. at 2. The

Court entered an order on March 12, 2021, directing Plaintiff to inform the Court

whether the motion was filed within ninety days after service of a statement noting the

death of David P. Figueroa. See Rule 25(a)(1); Doc. 18. Plaintiff filed a response,


1
 Although Plaintiff’s counsel filed the motion, the parties “agreed to submit the . . . motion as an
unopposed joint motion.” Doc. 17 at 2.
Case 8:20-cv-02602-KKM-AAS Document 20 Filed 04/06/21 Page 2 of 4 PageID 127




explaining that David P. Figueroa’s death occurred approximately six weeks prior to the

initial filing of the Complaint in state court (before being removed here). Doc. 19 at 2.

Plaintiff acknowledges that “due to the death of Mr. Figueroa prior to the filing of the

Complaint, the proper procedural mechanism should have been to file a Motion for

Leave to file an Amended Complaint naming the Personal Representative as the

Defendant here.” Id. at 3. In his response, Plaintiff requests “that this Court consider

the Motion for Substitution as a Motion for Leave to File a First Amended Complaint

in order to properly name the Personal Representative of Mr. Figueroa’s estate as the

Defendant in this action.” Id. at 4. Plaintiff attached his proposed amended complaint

to the response. 2 Id. at Exhibit 1.

        Federal Rule of Civil Procedure 15(a)(2) allows a party to amend its pleading

“only with the opposing party’s written consent or the court’s leave,” which the “court

should freely give . . . when justice so requires.” See In re Engle Cases, 767 F.3d 1082,

1108 (11th Cir. 2014). “The thrust of Rule 15(a) is to allow parties to have their claims

heard on the merits, and accordingly, district courts should liberally grant leave to

amend when ‘the underlying facts or circumstances relied upon by a plaintiff may be a



2
  In his response, Plaintiff also requests, in the alternative, “that this Court find that there was good
cause and/or excusable neglect for the failure to file a motion for substitution within ninety (90) days
of the filing of the Notice of Suggestion of Death in light of the unusual facts here and the parties’
willingness to work together to correct the procedural issues caused by Mr. Figueroa’s untimely death
and the timing of the filing of Plaintiff’s Complaint.” Doc. 19 at 4. The Court construes the parties’
joint motion as a motion for leave to file an amended complaint and finds it unnecessary to address
this argument in the alternative.


                                                   2
Case 8:20-cv-02602-KKM-AAS Document 20 Filed 04/06/21 Page 3 of 4 PageID 128




proper subject of relief.’” Id. (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

“[G]enerally, the mere passage of time, without more, is an insufficient reason to deny

leave to amend a complaint.” Id. at 1109 (citation omitted).

       Here, Plaintiff certifies that the parties are “in agreement that this Court should

determine that this matter should proceed against Raymond A. Figueroa, Jr, in his

official capacity as the Personal Representative of the Estate of David P. Figueroa.”

Doc. 19 at 6. Plaintiff further asserts that “the parties have been acting in good faith

and with the intent to move this case forward in a proper procedural manner” and that

“both the Plaintiff and Defendant were mistaken regarding the proper procedure to be

followed in this relatively unusual scenario.” Id. at 4. In the light of Plaintiff’s response

and Defendant’s agreement with the response, the Court construes the parties’ joint

motion to substitute the defendant in this action, Doc. 17, as a motion for leave to file

a first amended complaint. Further, considering that the Court should freely give leave

to amend a pleading when justice so requires, the Court grants the joint motion to

substitute the defendant.

       Accordingly, the following is ORDERED:

       1.     The motion to amend Plaintiff’s complaint to substitute Raymond A.

              Figueroa, Jr., the Personal Representative of the Estate of David P.

              Figueroa, for the deceased David P. Figueroa, is GRANTED. Doc. 17.




                                             3
Case 8:20-cv-02602-KKM-AAS Document 20 Filed 04/06/21 Page 4 of 4 PageID 129




      2.   By April 13, 2021, Plaintiff must separately file the amended complaint

           that is attached to his response. Doc. 19 at Exhibit 1.

      3.   By May 4, 2021, Defendant must respond to the amended complaint.

      5.   The Clerk is directed to terminate David P. Figueroa from the case and

           substitute Raymond A. Figueroa, Jr., the Personal Representative of the

           Estate of David P. Figueroa, as the defendant in this action.

      6.   The Clerk is directed to reflect this substitution in the case caption and

           any other case information.

      ORDERED in Tampa, Florida, on April 6, 2021.




                                         4
